Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	The Amendment filed 6/30/22 has been entered. Claims 1-9 remain pending in the application. However, in light of the amendment to claim 1, there is a new ground for rejection under 35 U.S.C. 112(a). This rejection is rendered moot in view of the Examiner’s Amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Dever on 7/21/22.
 	Claims 7-9 are canceled and claims 1, 3, and 6 are amended as follows:

1. A method for promoting creep deformation of shale surrounding a well casing comprising the step of introducing a lithium-based product in aqueous form into an annulus between said shale and said well casing, wherein said lithium-based product is one of lithium hydroxide, lithium carbonate, or lithium chloride, whereby said lithium-based product directly contacts the shale deformation of the shale, thereby sealing the annulus and creating an effective seal between the shale and the well casing.

3. The method of claim 1 wherein said lithium-based product [[is]] further comprises lithium silicate.

6. The method of claim 5 wherein said lithium-based product [[is]] further comprises a modified lithium silicate.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  	The closest prior art fails to teach, disclose, or suggest the combination of key limitations instantly claimed. For example, the closest prior art fails to recite the combination of introducing the specific lithium-based product instantly claimed into an annulus in specifically a shale formation, contacting the shale and promoting creep deformation, and sealing the annulus with said creep deformation. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674